Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10, drawn to an adapter for coupling between a cartridge and a handle including first and second handle protrusions for coupling first and second recesses of the handle as seen in the 1st embodiment of Figures 1-4 and 9a-12, as set forth in the claims.
Group II. Claims 11-18, drawn to an adapter for coupling between a cartridge and a razor handle including at least one protrusion on the outer surface of the handle engaging portion for frictionally engaging the razor handle, a first protrusion, and a pair of second protrusions, as seen in the 2nd embodiment of Figure 6, as set forth in the claims.
The species or embodiments are independent or distinct because see above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate statues in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Joanne Pappas on 02/23/2022 to request an oral election to the above restriction requirement, Applicant’s election without traverse of the first embodiment, corresponding to claims 1-10. Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or embodiments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blocking portion that extends between the first and second protrusions in claim 4 (current drawings not show both the blocking portion and the first and second protrusions together) and the blocking extends higher than the first and second handle protrusions in claim 5 (again, current drawings not show both the blocking portion and the first and second protrusions together to see if the blocking portion is higher) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figure 12 shows the slider tab 570 that appears inserting from a back of the center blocking portion and positioned across the blocking portion, but Figure 13 shows a slot, for receiving the blocking portion, is along the blocking portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 10 are objected to because of the following informalities:  
Claim 1, line 1 “An adapter for coupling each of a razor handle and a razor cartridge together” should read --An adapter for coupling between a razor handle and a razor cartridge together--;
of the razor cartridge--;
Claim 1, line 4 and the last line “a cartridge” should read –the razor 
Claim 3, the last line “a first recess and a second recess of a razor handle” should read – the first recess and the second recess of the .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 6, 8-10 limitation “a pushing member” and Claim 7 limitation “a biasing member” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
claims 6-10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 10 introduces  a phrase of "a slider tab coupled with the push member and configured to facilitate ejection of the adapter from a razor handle", which lacks written description because the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved and how the slider tab coupled with the push member  is configured to facilitate ejection of the adapter from the razor handle (emphasis added). This phrase was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the slider tab is configured to facilitate ejection of the adapter from the razor handle (see Applicant’s specification, page 10 “Once the push member 556 has reached the extended position, further sliding of the button can cause the finger member to eject the adapter 516 from the DORCO® handle”, which is not clear how the finger member rejects the adapter from the handle. Where is the finger member?).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10, a phrase of "a slider tab coupled with the push member and configured to facilitate ejection of the adapter from the razor handle" is unclear. First, the preamble of this claim is directed to an adapter, not a razor system (including a head, an adapter and a handle), therefore it is unclear how the slider tab is configured to facilitate ejection of the adapter from the razor handle. It appears the button and the finger member of the handle to be configured to facilitate ejection of the adapter from the razor handle that conflicts with the preamble. See specification, page 10 recites “a slider tab 570 coupled with the push member 556 and configured to facilitate ejection of the adapter 516 from the DORCO® handle … When the button on the DORCO® handle is slid forward, the finger member of the DORCO® handle can contact the slider tab 570 first to facilitate sliding of the push member 556 towards the extended position thereby ejecting the cartridge. Once the push member 556 has reached the extended position, further sliding of the button can cause the finger member to eject the adapter 516 from the DORCO® handle”. Second, releasing the adapter from the handle that requires the button and the finger member of the handle is further pushed, thus, the phrase that causes the preamble of  the claim is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrick, III (US 8984756).
Regarding claim 1, Worrick shows an adapter (167, 196, 134, Figure 28A) for coupling each of a razor handle and a razor cartridge together (Figures 1-2. Please note that the razor cartridge and the razor handle are not positively claimed), the adapter comprising: 
a handle engaging portion (196, Figure 28A) comprising: 
at least one wall (there is a wall where the reference “198”, Figure 32) that defines a receptacle for receiving the razor handle (Figure 28); 
a first handle protrusion (one of catches 208, Figure 39) extending from the at least one wall; and 
a second handle protrusion (other catch 208) extending from the at least one wall and being spaced from the first handle protrusion (Figure 39); 
wherein the first handle protrusion and the second handle protrusion are configured to engage a first recess and a second recess, respectively, of a razor handle (211, Figure 39); 

a stem (18, Figure 37) that defines a first recess and a second recess (see both fingers 150 and 152 having recesses as seen in Figure 37 below) for selectively engaging a first cartridge protrusion and a second cartridge protrusion of the razor cartridge (Figures 1-2); 
a tongue member (137, Figures 34-35) slidably coupled with the stem and configured to contact the razor cartridge (Figures 1-2). 

    PNG
    media_image1.png
    398
    789
    media_image1.png
    Greyscale

Regarding claim 2, Worrick shows that the at least one wall comprises an upper wall and a lower wall (Figures 32-33, there are a canopy 200 and a substrate 198) and the first handle protrusion and the second handle protrusion extend from the lower wall (Figures 32-33).
Regarding claim 3, Worrick shows that the first handle protrusion and the second handle protrusion are spaced apart by a distance that substantially the same as a distance between the first recess and the second recess of the razor handle (Figure 39).

Regarding claim 5, Worrick shows that the blocking portion extends higher than the first handle protrusion and the second handle protrusion (one of pusher arms, Figure 39).
Regarding claim 6, Worrick shows that a push member (196) slidably coupled with the cartridge engaging portion and slidable between a retracted position and an extended position (Figures 42-43) wherein sliding the push member from the retracted position to the extended position facilitates ejection of the razor cartridge from the stem (Examiner notes that the razor cartridge is note positively claimed and as the claim is written, it is not clear how the razor cartridge is rejected from the stem. Reading at Col. 14, lines 54-61 and looking at the Figure 41A, the cartridge 12 is removable  from the connecting member 18 of the handle by pushing the button 196).
Regarding claim 7, Worrick shows that a biasing member (spring 205, Figure 28A) coupled with the tongue member and configured to bias the tongue member into an extended position.
Regarding claim 8, Worrick shows that the biasing member is further coupled with the push member and is configured to bias the push member into the retracted position (Figure 42).
Regarding claim 9, Worrick shows that the push member is substantially U-shaped (Figure 39, the two pusher arms  and the pushing button 196 that is formed a substantially U shape).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson, III et al (US 5784790) hereinafter Carson.
Regarding claim 1, Carson shows an adapter (31, Figure 9) for coupling each of a razor handle (34) and a razor cartridge (14) together (Figure 2. Please note that the razor cartridge and the razor handle are not positively claimed), the adapter comprising: 
a handle engaging portion (88, Figure 9) comprising: 
at least one wall (90, Figure 9) that defines a receptacle for receiving the razor handle (Figure 9); 
a first handle protrusion (one of protrusions 89, Figure 9) extending from the at least one wall; and 
a second handle protrusion (other protrusion 89) extending from the at least one wall and being spaced from the first handle protrusion (Figure 9); 
wherein the first handle protrusion and the second handle protrusion are configured to engage a first recess and a second recess, respectively, of a razor handle (Figure 9, there are 2 recesses 91); 
a cartridge engaging portion (26, Figure 9) integrally coupled with the handle engaging portion (Figure 9), the cartridge engaging portion comprising: 
a stem (94, Figure 9) that defines a first recess and a second recess (two recesses 106) for selectively engaging a first cartridge protrusion and a second cartridge protrusion of the razor cartridge (Figures 1-2); 
a tongue member (23) slidably coupled with the stem and configured to contact the razor cartridge (Figures 1-2). 
Cartridge connecting structure 26 also includes two depressions 100”)for selectively engaging a first cartridge protrusion and a second cartridge protrusion of the razor cartridge (Col. 5, lines 39-44).
Regarding claim 6, Carson shows that a push member (86) slidably coupled with the cartridge engaging portion and slidable between a retracted position and an extended position (Col. 6, lines 7-8 recites “while arms 110 slide in the narrower space between surfaces 130”) wherein sliding the push member from the retracted position to the extended position facilitates ejection of the razor cartridge from the stem (Col. 5, lines 54-57 recites “Arm portions 110 on each side of plunger 23 are extendible from cartridge connecting structure 26 to eject cartridge 14 from cartridge connecting structure 26”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Nearing (US 2008/0034589).
Regarding claim 10, as best understood,  Carson shows all of the limitations as stated in claims 1 and 6 above including a slider tab (extensions 116 of the button 32, Figure 16) coupled with the push member (Col. 5, lines 56-64). However, Carson does not discuss that the slider tab is configured to facilitate ejection of the adapter from the razor handle.
Nearing shows an adapter (320, Figure 3) for coupling between a razor head (206) and a handle (302), wherein the adapter has a button (actuator 310) for disengaging from both the handle and the razor head (Para. 43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the button including the slider tab (extensions 16) of Carson to be configured to facilitate ejection of the adapter from the razor handle or disengage from both the handle and the razor head, as taught by Nearing, in order to allow the adapter to be easily removed and replaced it if needed. This modification would have involved only routine skill in the art to accommodate the aforementioned requirements. Therefore, the pins 150 and holes 154 can be eliminated.
Doing so, this modification adapter of Carson has a slider tab (extensions 116 of the button 32, Figure 16 of Carson) coupled with the push member (Col. 5, lines 56-64 of Carson) and configured to facilitate ejection of the adapter from the razor handle (Para. 43 of Nearing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Examiner, Art Unit 3724                                                                                                                                                                                                        2/25/2022